Case 19-34054-sgj11 Doc 1170 Filed 10/14/20                     Entered 10/14/20 14:42:49              Page 1 of 12




 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 Maxim B. Litvak (Texas Bar No. 24002482)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                   )
     In re:                                                        )   Chapter 11
                                                                   )
     HIGHLAND CAPITAL MANAGEMENT, L.P.,1                           )   Case No. 19-34054-sgj11
                                                                   )
                                      Debtor.                      )
                                                                   )



                                       CERTIFICATE OF SERVICE




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
 for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 DOCS_DE:225837.16 36027/001
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20             Entered 10/14/20 14:42:49       Page 2 of 12




                  I, James E. O’Neill, hereby certify that on the 14th day of October, 2020, I caused

 a copy of the following document(s) to be served on the individual(s) on the attached service

 list(s) in the manner indicated:

                  [Signed] Agreed Supplemental Order Authorizing the Retention and
                  Employment of Hunton Andrews Kurth LLP as Special Counsel Nunc Pro
                  Tunc to the Petition Date [Docket No. 1169]



                                                /s/ James E. O’Neill
                                                James E. O’Neill (Bar No. 4042)




 DOCS_DE:225837.16 36027/001                       2
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20   Entered 10/14/20 14:42:49     Page 3 of 12




 Highland Capital 2002 Service List           ELECTRONIC MAIL
 Expedited                                    (Counsel for the Debtor)
 Case No. 19-34054-sgj11                      John A. Morris, Esquire
 Document No. 225798v3                        Gregory V. Demo, Esquire
 020 – First Class Mail                       Pachulski Stang Ziehl & Jones LLP
 108 – Electronic Mail                        780 Third Avenue, 34th Floor
                                              New York, NY 10017-2024
                                              Email: jmorris@pszjlaw.com;
 ELECTRONIC MAIL                              gdemo@pszjlaw.com
 (Counsel for the Debtor)
 James O’Neill, Esquire                       FIRST CLASS MAIL
 Pachulski Stang Ziehl & Jones LLP            American Express National Bank
 919 N. Market Street, 17th Floor             c/o Becket & Lee LLP
 P.O. Box 8705                                Attn: Shraddha Bharatia, Claims
 Wilmington, DE 19899-8705 (Courier           Administrator
 19801)                                       PO Box 3001
 Email: joneill@pszjlaw.com                   Malvern, PA 19355-0701

 ELECTRONIC MAIL                              FIRST CLASS MAIL
 (Counsel for the Debtor)                     Internal Revenue Service
 Richard M. Pachulski, Esquire                Centralized Insolvency Operation
 Jeffrey N. Pomerantz, Esquire                2970 Market Street
 Ira D. Kharasch, Esquire                     Mail Stop 5-Q30.133
 Pachulski Stang Ziehl & Jones LLP            Philadelphia, PA 19104
 10100 Santa Monica Blvd, 13th Floor
 Los Angeles, CA 90067                        FIRST CLASS MAIL
 Email: rpachulski@pszjlaw.com;               BBVA
 jpomerantz@pszjlaw.com;                      Michael Doran
 ikharasch@pszjlaw.com                        8080 North Central Expressway, Suite 1500
                                              Dallas, TX 75206
 ELECTRONIC MAIL
 (Counsel for the Debtor)                     FIRST CLASS MAIL
 Maxim B. Litvak, Esquire                     Office of General Counsel
 Pachulski Stang Ziehl & Jones LLP            U.S. Department of the Treasury
 150 California Street, 15th Floor            1500 Pennsylvania Avenue, NW
 San Francisco, CA 94111-4500                 Washington, DC 20220
 Email: mlitvak@pszjlaw.com
                                              FIRST CLASS MAIL
                                              NexBank
                                              John Danilowicz
                                              2515 McKinney Avenue, Suite1100
                                              Dallas, TX 75201




 DOCS_DE:225798.3 36027/001
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20   Entered 10/14/20 14:42:49        Page 4 of 12




 FIRST CLASS MAIL                             FIRST CLASS MAIL
 KeyBank National Association                 The Dugaboy Investment Trust
 as Administrative Agent                      300 Crescent Court, Suite 700
 225 Franklin Street, 18th Floor              Dallas, TX 75201
 Boston, MA 02110
                                              FIRST CLASS MAIL
 FIRST CLASS MAIL                             Mark K. Okada
 KeyBank National Association                 300 Crescent Court, Suite 700
 as Agent                                     Dallas, TX 75201
 127 Public Square
 Cleveland, OH 44114                          FIRST CLASS MAIL
                                              The Mark and Pamela Okada Family
 FIRST CLASS MAIL                             Trust – Exempt Trust #1
 Prime Brokerage Services                     300 Crescent Court, Suite 700
 Jefferies LLC                                Dallas, TX 75201
 520 Madison Avenue
 New York, NY 10022                           FIRST CLASS MAIL
                                              The Mark and Pamela Okada Family
 FIRST CLASS MAIL                             Trust – Exempt Trust #2
 Office of the General Counsel                300 Crescent Court, Suite 700
 Re: Prime Brokerage Services                 Dallas, TX 75201
 Jefferies LLC
 520 Madison Avenue, 16th Floor               FIRST CLASS MAIL
 New York, NY 10022                           Hunter Mountain Investment Trust
                                              c/o Rand Advisors LLC
 FIRST CLASS MAIL                             John Honis
 Director of Compliance                       87 Railroad Place, Suite 403
 Re: Prime Brokerage Services                 Saratoga Springs, NY 12866
 Jefferies LLC
 520 Madison Avenue, 16th Floor               FIRST CLASS MAIL
 New York, NY 10022                           (United States Attorney)
                                              Erin Nealy Cox, Esquire
 FIRST CLASS MAIL                             United States Attorney’s Office
 Frontier State Bank                          Northern District of Texas
 Attn: Steve Elliot                           1100 Commerce Street, 3rd Floor
 5100 South I-35 Service Road                 Dallas, TX 75242-1699
 Oklahoma City, OK 73129
                                              FIRST CLASS MAIL
 FIRST CLASS MAIL                             (Texas Attorney General)
 Strand Advisors, Inc.                        Ken Paxton, Esquire
 300 Crescent Court, Suite 700                Office of the Attorney General
 Dallas, TX 75201                             300 W. 15th Street
                                              Austin, TX 78701




 DOCS_DE:225798.3 36027/001              2
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20    Entered 10/14/20 14:42:49     Page 5 of 12




 FIRST CLASS MAIL                              ELECTRONIC MAIL
 (Counsel to the Issuers)                      (Counsel to Alvarez & Marsal CRF
 James T. Bentley, Esquire                     Management, LLC)
 Schulte Roth & Zabel LLP                      Matthew G. Bouslog, Esquire
 919 Third Avenue                              Gibson, Dunn & Crutcher LLP
 New York, NY 10022                            3161 Michelson Drive
                                               Irvine, CA 92612
 ELECTRONIC MAIL                               Email: mbouslog@gibsondunn.com
 Attn: Bankruptcy Administrator
 Delaware Division of Revenue                  ELECTRONIC MAIL
 Carvel State Office Building, 8th Floor       (United States Attorney General)
 820 N. French Street                          William Barr, Esquire
 Wilmington, DE 19801                          Office of the US Attorney General
 Email: fasnotify@delaware.gov                 U.S. Department of Justice
                                               950 Pennsylvania Avenue, NW, Room 4400
 ELECTRONIC MAIL                               Washington, DC 20530-0001
 (Counsel to Alvarez & Marsal CRF              Email: askdoj@usdoj.gov
 Management, LLC)
 Jeremy W. Ryan, Esquire                       ELECTRONIC MAIL
 R. Stephen McNeill, Esquire                   State of Delaware
 D. Ryan Slaugh, Esquire                       Division of Corporations - Franchise Tax
 Potter Anderson & Corroon LLP                 401 Federal Street
 1313 North Market Street, 6th Floor           PO Box 898
 Wilmington, DE 19801                          Dover, DE 19901
 Email: jryan@potteranderson.com;              Email: dosdoc_bankruptcy@state.de.us
 rmcneill@potteranderson.com;
 rslaugh@potteranderson.com                    ELECTRONIC MAIL
                                               Delaware Secretary of Treasury
 ELECTRONIC MAIL                               820 Silver Lake Blvd, Suite 100
 (Counsel to Alvarez & Marsal CRF              Dover, DE 19904
 Management, LLC)                              Email: statetreasurer@state.de.us
 Marshall R. King, Esquire
 Michael A. Rosenthal, Esquire                 ELECTRONIC MAIL
 Alan Moskowitz, Esquire                       Office of General Counsel
 Gibson, Dunn & Crutcher LLP                   Securities & Exchange Commission
 200 Park Avenue                               100 F Street, NE
 New York, NY 10066                            Washington, DC 20554
 Email: mking@gibsondunn.com;                  Email: secbankruptcy-ogc-ado@sec.gov
 mrosenthal@gibsondunn.com;
 amoskowitz@gibsondunn.com




 DOCS_DE:225798.3 36027/001                3
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20    Entered 10/14/20 14:42:49     Page 6 of 12




 ELECTRONIC MAIL                               ELECTRONIC MAIL
 Sharon Binger, Regional Director              (Counsel to the Redeemer Committee of the
 Philadelphia Regional Office                  Highland Crusader Fund)
 Securities & Exchange Commission              Curtis S. Miller, Esquire
 One Penn Center, Suite 520                    Kevin M. Coen, Esquire
 1617 JFK Boulevard                            Morris, Nichols, Arsht & Tunnel LLP
 Philadelphia, PA 19103                        1201 N. Market Street, Suite 1600
 Email: philadelphia@sec.gov                   Wilmington, DE 19801
                                               Email: rdehney@mnat.com;
 ELECTRONIC MAIL                               cmiller@mnat.com
 Andrew Calamari, Regional Director
 New York Regional Office                      ELECTRONIC MAIL
 Securities & Exchange Commission              (Counsel to Redeemer Committee of the
 Brookfield Place, Suite 400                   Highland Crusader Fund)
 200 Vesey Street                              Marc B. Hankin, Esquire
 New York, NY 10281                            Richard Levin, Esquire
 Email: bankruptcynoticeschr@sec.gov;          Jenner & Block LLP
 nyrobankruptcy@sec.gov                        919 Third Avenue
                                               New York, NY 10022-3908
 ELECTRONIC MAIL                               Email: mhankin@jenner.com;
 Office of the General Counsel                 rlevin@jenner.com
 Michael I. Baird, Esquire
 Pension Benefit Guaranty Corporation          ELECTRONIC MAIL
 1200 K Street, NW                             (Counsel to Redeemer Committee of the
 Washington, DC 20005-4026                     Highland Crusader Fund)
 Email: baird.michael@pbgc.gov;                Terri L. Mascherin, Esquire
 efile@pbgc.gov                                Jenner & Block LLP
                                               353 N. Clark Street
 ELECTRONIC MAIL                               Chicago, IL 60654-3456
 Cole, Schotz, Meisel, Forman & Leonard,       Email: tmascherin@jenner.com
 P.A.
 Michael D. Warner, Esquire                    ELECTRONIC MAIL
 301 Commerce Street, Suite 1700               (Counsel to Redeemer Committee of the
 Fort Worth, TX 76102                          Highland Crusader Fund)
 Email: mwarner@coleschotz.com                 Mark A. Platt, Esquire
                                               Frost Brown Todd LLC
 ELECTRONIC MAIL                               100 Crescent Court, Suite 350
 Lynn Pinker Cox & Hurst, L.L.P.               Dallas, TX 75201
 Michael K. Hurst, Esquire                     Email: mplatt@fbtlaw.com
 2100 Ross Avenue, Suite 2700
 Dallas, TX 75201
 Email: mhurst@lynnllp.com




 DOCS_DE:225798.3 36027/001                4
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20     Entered 10/14/20 14:42:49      Page 7 of 12




 ELECTRONIC MAIL
 (Counsel to California Public Employees’       ELECTRONIC MAIL
 Retirement System (“CalPERS”)                  (Counsel to Acis Capital Management GP
 Louis J. Cisz, III, Esquire                    LLC and Acis Capital Management, L.P.)
 Nixon Peabody LLP                              John E. Lucian, Esquire
 One Embarcadero Center, 32nd Floor             Josef W. Mintz, Esquire
 San Francisco, CA 94111                        Jose F. Bibiloni, Esquire
 Email: lcisz@nixonpeabody.com                  Blank Rome LLP
                                                1201 N. Market Street, Suite 800
 ELECTRONIC MAIL                                Wilmington, DE 19801
 (Counsel to Coleman County TAD, et al.)        Email: lucian@blankrome.com;
 Elizabeth Weller, Esquire                      mintz@blankrome.com;
 Linebarger Goggan Blair & Sampson, LLP         jbibiloni@blankrome.com
 2777 N. Stemmons Freeway, Suite 1000
 Dallas, TX 75207                               ELECTRONIC MAIL
 Email: dallas.bankruptcy@publicans.com         (Counsel to Patrick Daugherty)
                                                Michael L. Vild, Esquire
 ELECTRONIC MAIL                                Cross & Simon, LLC
 (Counsel to Jefferies)                         1105 N. Market Street, Suite 901
 Lee S. Attanasio, Esquire                      Wilmington, DE 19801
 Sidley Austin LLP                              Email: mvild@crosslaw.com
 787 Seventh Avenue
 New York, NY 10019                             ELECTRONIC MAIL
 Email: lattanasio@sidley.com                   (Counsel to Hunter Mountain Trust)
                                                William A. Hazeltine, Esquire
 ELECTRONIC MAIL                                Sullivan Hazeltine Allinson LLC
 (Counsel to Acis Capital Management GP         919 N. Market Street, Suite 420
 LLC and Acis Capital Management, L.P.)         Wilmington, DE 19801
 Rakhee V. Patel, Esquire                       Email: whazeltine@sha-llc.com
 Phillip Lamberson, Esquire
 Annmarie Chiarello, Esquire
 Winstead PC
 2728 N. Harwood Street, Suite 500
 Dallas, TX 75201
 Email: rpatel@winstead.com;
 plamberson@winstead.com;
 achiarello@winstead.com

 ELECTRONIC MAIL
 (Counsel to Acis Capital Management GP
 LLC and Acis Capital Management, L.P.)
 Brian P. Shaw, Esquire
 Rogge Dunn Group, PC
 500 N. Akard Street, Suite 1900
 Dallas, TX 75201
 Email: shaw@roggedunngroup.com



 DOCS_DE:225798.3 36027/001                 5
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20   Entered 10/14/20 14:42:49     Page 8 of 12




 ELECTRONIC MAIL                              ELECTRONIC MAIL
 (Counsel to the Official Committee of        (Counsel to UBS Securities LLC and UBS
 Unsecured Creditors)                         AG London Branch)
 Bojan Guzina, Esquire                        Michael J. Merchant, Esquire
 Matthew Clemente, Esquire                    Sarah E. Silveira, Esquire
 Dennis M. Twomey, Esquire                    Richards, Layton & Finger, P.A.
 Allison Ross Stromberg, Esquire              One Rodney Square
 Alyssa Russell, Esquire                      920 N. King Street
 Elliot A. Bromagen, Esquire                  Wilmington, DE 19801
 Sidley Austin LLP                            Email: merchant@rlf.com;
 One S. Dearborn Street                       silveira@rlf.com
 Chicago, IL 60603
 Email: bguzina@sidley.com;                   ELECTRONIC MAIL
 mclemente@sidley.com;                        (Counsel to UBS Securities LLC and UBS
 dtwomey@sidley.com;                          AG London Branch)
 astromberg@sidley.com;                       Jeffrey E. Bjork, Esquire
 alyssa.russell@sidley.com;                   Latham & Watkins LLP
 ebromagen@sidley.com                         355 S. Grand Avenue, Suite 100
                                              Los Angeles, CA 90071
 ELECTRONIC MAIL                              Email: jeff.bjork@lw.com
 (Counsel to the Official Committee of
 Unsecured Creditors)                         ELECTRONIC MAIL
 Jessica Boelter, Esquire                     (Counsel to UBS Securities LLC and UBS
 Sidley Austin LLP                            AG London Branch)
 787 Seventh Avenue                           Asif Attarwala, Esquire
 New York, NY 10019                           Latham & Watkins LLP
 Email: jboelter@sidley.com                   330 N. Wabash Avenue, Suite 2800
                                              Chicago, IL 60611
 ELECTRONIC MAIL                              Email: asif.attarwala@lw.com
 (Counsel to the Official Committee of
 Unsecured Creditors)                         ELECTRONIC MAIL
 Juliana L. Hoffman, Esquire                  (Counsel to Jefferies LLC)
 Penny P. Reid, Esquire                       William P. Bowden, Esquire
 Paige Holden Montgomery, Esquire             Michael D. DeBaecke, Esquire
 Charles M. Persons, Esquire                  Ashby & Geddes, P.A.
 Sidley Austin LLP                            500 Delaware Avenue, 8th Floor
 2021 McKinney Avenue, Suite 2000             Wilmington, DE 19801
 Dallas, TX 75201                             Email: wbowden@asbygeddes.com;
 Email: jhoffman@sidley.com;                  mdebaecke@ashbygeddes.com
 preid@sidley.com;
 pmontgomery@sidley.com;                      ELECTRONIC MAIL
 cpersons@sidley.com                          (Counsel to Jefferies LLC)
                                              Patrick C. Maxcy, Esquire
                                              Dentons US LLP
                                              233 S. Wacker Drive, Suite 5900
                                              Chicago, IL 60606-6361



 DOCS_DE:225798.3 36027/001              6
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20         Entered 10/14/20 14:42:49         Page 9 of 12




 Email: patrick.maxcy@dentons.com                   ELECTRONIC MAIL
                                                    (Counsel to Crescent TC Investors, L.P.)
 ELECTRONIC MAIL                                    Michael S. Held, Esquire
 (Counsel to Jefferies LLC)                         Jackson Walker L.L.P.
 Lauren Macksoud, Esquire                           2323 Ross Avenue, Suite 600
 Dentons US LLP                                     Dallas, TX 75201
 1221 Avenue of the Americas                        Email: mheld@jw.com
 New York, NY 10020-1089
 Email: lauren.macksoud@dentons.com                 ELECTRONIC MAIL
                                                    (Counsel to the Intertrust Entities and the
 ELECTRONIC MAIL                                    CLO Entities)
 (Counsel to Integrated Financial Associates,       Mark L. Desgrosseilliers, Esquire
 Inc.)                                              Chipman, Brown, Cicero & Cole, LLP
 Candace C. Carlyon, Esquire                        Hercules Plaza
 Tracy M. O’Steen, Esquire                          1313 N. Market Street, Suite 5400
 Carlyon Cica CHTD.                                 Wilmington, DE 19801
 265 E. Warm Springs Road, Suite 107                Email: desgross@chipmanbrown.com
 Las Vegas, NV 89199
 Email: cearlyon@carlyoncica.com;                   ELECTRONIC MAIL
 tosteen@carlyoncica.com                            (Counsel to CLO Holdco, Ltd.)
                                                    John J. Kane, Esquire
 ELECTRONIC MAIL                                    Kane Russell Coleman Logan PC
 (Counsel to BET Investments II, L.P.)              901 Main Street, Suite 5200
 Jeffrey Kurtzman, Esquire                          Dallas, TX 75202
 Kurtzman Steady, LLC                               Email: jkane@krcl.com
 401 S. 2nd Street, Suite 200
 Philadelphia, PA 19147                             ELECTRONIC MAIL
 Email: kurtzman@kurtzmansteady.com                 (Counsel to Meta-e Discovery, LLC)
                                                    Joseph T. Moldovan, Esquire
 ELECTRONIC MAIL                                    Sally Siconolfi, Esquire
 (Counsel to Official Committee of                  Morrison Cohen LLP
 Unsecured Creditors)                               909 Third Avenue
 Michael R. Nestor, Esquire                         New York, NY 10022
 Edmon L. Morton, Esquire                           Email: bankruptcy@morrisoncohen.com
 Sean M. Beach, Esquire
 Jaclyn C. Weissgerber, Esquire                     ELECTRONIC MAIL
 Young Conaway Stargatt & Taylor, LLP               (Counsel to City of Garland, Garland ISD,
 Rodney Square                                      Wylie ISD)
 1000 North King Street                             Linda D. Reece, Esquire
 Wilmington, DE 19801                               Perdue, Brandon, Fielder, Collins & Mott,
 Email: bankfilings@ycst.com;                       L.L.P.
 mnestor@ycst.com; emorton@ycst.com;                1919 S. Shiloh Road, Suite 310
 sbeach@ycst.com;                                   Garland, TX 75042
 jweissgerber@ycst.com                              Email: lreece@pbfcm.com




 DOCS_DE:225798.3 36027/001                     7
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20        Entered 10/14/20 14:42:49      Page 10 of 12




  ELECTRONIC MAIL                                  ELECTRONIC MAIL
  (Counsel to Kaufman County, Allen ISD,           (Counsel to Hunter Mountain Trust)
  Irving ISD, City of Allen, Grayson County,       E. P. Keiffer, Esquire
  Tarrant County, Dallas County)                   Rochelle McCullough, LLP
  Laurie A. Spindler, Esquire                      325 N. St. Paul Street, Suite 4500
  Linebarger Goggan Blair & Sampson, LLP           Dallas, TX 75201
  2777 N. Stemmons Freeway, Suite 1000             Email: pkeiffer@romclaw.com
  Dallas, TX 75207
  Email: dallas.bankruptcy@publicans.com           ELECTRONIC MAIL
                                                   (Counsel to the Issuers)
  ELECTRONIC MAIL                                  Joseph E. Bain, Esquire
  (Counsel to the Debtor)                          Amy K. Anderson, Esquire
  Melissa S. Hayward, Esquire                      Jones Walker LLP
  Zachery Z. Annable, Esquire                      811 Main Street, Suite 2900
  Hayward & Associates PLLC                        Houston, TX 77002
  10501 N. Central Expressway, Suite106            Email: jbain@joneswalker.com;
  Dallas, TX 75231                                 aanderson@joneswalker.com
  Email: mhayward@haywardfirm.com;
  zannable@haywardfirm.com                         ELECTRONIC MAIL
                                                   (Counsel to Oracle America, Inc.)
  ELECTRONIC MAIL                                  Shawn M. Christianson, Esquire
  (United States Trustee)                          Buchalter, a Professional Corporation
  Lisa L. Lambert, Esquire                         55 Second Street, 17th Floor
  Office of the US Trustee                         San Francisco, CA 94105-3493
  Earle Cabell Federal Building                    Email: schristianson@buchalter.com
  1100 Commerce Street, Room 976
  Dallas, TX 75242                                 ELECTRONIC MAIL
  Email: lisa.l.lambert@usdoj.gov                  (Counsel to James Dondero)
                                                   D. Michael Lynn, Esquire
  ELECTRONIC MAIL                                  John Y. Bonds, III, Esquire
  (Counsel to Siepe, LLC)                          Bryan C. Assink, Esquire
  J. Seth Moore, Esquire                           Bonds Ellis Eppich Schafer Jones LLP
  Condon Tobin Sladek Thornton, PLLC               420 Throckmorton Street, Suite 1000
  8080 Park Lane, Suite 700                        Fort Worth, TX 76102
  Dallas, TX 75231                                 Email: michael.lynn@bondsellis.com
  Email: smoore@ctstlaw.com                        john@bondsellis.com
                                                   bryan.assink@bondsellis.com
  ELECTRONIC MAIL
  (Counsel to Patrick Daugherty)                   ELECTRONIC MAIL
  Jason P. Kathman, Esquire                        (Counsel to the Internal Revenue Service)
  Pronske & Kathman, P.C.                          David G. Adams, Esquire
  2701 Dallas Parkway, Suite 590                   US Department of Justice, Tax Division
  Plano, TX 75093                                  717 N. Harwood Street, Suite 400
  Email: jkathman@pronskepc.com                    Dallas, TX 75201
                                                   Email: david.g.adams@usdoj.gov




  DOCS_DE:225798.3 36027/001                   8
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20                               Entered 10/14/20 14:42:49        Page 11 of 12




  ELECTRONIC MAIL                                                         ELECTRONIC MAIL
  (Counsel to UBS Securities LLC and UBS                                  (Counsel to CCS Medical, Inc.)
  AG London Branch)                                                       Amanda Rush, Esquire
  Martin A. Sosland, Esquire                                              Jones Day
  Candice M. Carson, Esquire                                              2727 N. Harwood Street
  Butler Snow LLP                                                         Dallas, TX 75201
  5430 LBJ Freeway, Suite 1200                                            Email: asrush@jonesday.com
  Dallas, TX 75240
  Email: martin.sosland@butlersnow.com;                                   ELECTRONIC MAIL
  candice.carson@butlersnow.com                                           (Counsel to CCS Medical, Inc.)
                                                                          Tracy K. Stratford, Esquire
  ELECTRONIC MAIL                                                         Jones Day
  (Counsel to Frank Waterhouse, Scott B. Ellington, Isaac Leventon,       901 Lakeside Avenue
  Jean Paul Sevilla, Hunter Covitz, and Thomas Surgent)
  Thomas M. Melsheimer, Esquire                                           Cleveland, OH 44114
  Natalie L. Arbaugh, Esquire                                             Email: tkstratford@jonesday.com
  Winston & Strawn LLP
  2121 N. Pearl Street, Suite 900                                         ELECTRONIC MAIL
  Dallas, TX 75201                                                        (Counsel to the Funds and Advisors)
  Email: tmelsheimer@winston.com;                                         Artoush Varshosaz, Esquire
  narbaugh@winston.com                                                    K&L Gates LLP
                                                                          1717 Main Street, Suite 2800
  ELECTRONIC MAIL                                                         Dallas, TX 75201
  (Counsel to Frank Waterhouse, Scott B. Ellington, Isaac Leventon,       Email: artoush.varshosaz@klgates.com
  Jean Paul Sevilla, Hunter Covitz, and Thomas Surgent)
  David Neier, Esquire                                                    ELECTRONIC MAIL
  Winston & Strawn LLP                                                    (Counsel to the Funds and Advisors)
  200 Park Avenue                                                         Stephen G. Topetzes, Esquire
  New York, NY 10166-4193                                                 K&L Gates LLP
  Email: dneier@winston.com                                               1601 K Street, NW
                                                                          Washington, DC 20006-1600
  ELECTRONIC MAIL                                                         Email: stephen.topetzes@klgates.com
  (Counsel to Frank Waterhouse, Scott B. Ellington, Isaac Leventon,
  Jean Paul Sevilla, Hunter Covitz, and Thomas Surgent)
  Katherine A. Preston, Esquire                                           ELECTRONIC MAIL
  Winston & Strawn LLP                                                    (Counsel to the Funds and Advisors)
  800 Capitol Street, Suite 2400                                          James A. Wright III, Esquire
  Houston, TX 77002                                                       K&L Gates LLP
  Email: kpreston@winston.com                                             1 Lincoln Street
                                                                          Boston, MA 02110
  ELECTRONIC MAIL                                                         Email: james.wright@klgates.com
  (Counsel to Highland CLO Funding Ltd.)
  Paul R. Bessette, Esquire
  King & Spalding LLP
  500 W. 2nd Street, Suite 1800
  Austin, TX 78701-4684
  Email: pbessette@kslaw.com




  DOCS_DE:225798.3 36027/001                                          9
Case 19-34054-sgj11 Doc 1170 Filed 10/14/20      Entered 10/14/20 14:42:49   Page 12 of 12




  ELECTRONIC MAIL
  (Counsel to Collin County Tax
  Assessor/Collector)
  Larry R. Boyd, Esq.
  Chad Timmons, Esq.
  Emily M. Hahn, Esq.
  Abernathy, Roeder, Boyd & Hullett, P.C.
  1700 Redbud Blvd., Suite 300
  McKinney, TX 75069
  Email: lboyd@abernathy-law.com;
  ctimmons@abernathy-law.com;
  ehahn@abernathy-law.com;
  bankruptcy@abernathy-law.com


  ELECTRONIC MAIL
  (Counsel to NexBank)
  Jared Slade, Esq.
  Alston & Bird LLP
  Chase Tower
  2200 Ross Avenue
  Dallas, TX 75201
  Email: jared.slade@alston.com

  ELECTRONIC MAIL
  (Counsel to NexBank)
  Jonathan T. Edwards, Esq.
  Alston & Bird LLP
  One Atlantic Center
  1201 W. Peachtree Street
  Atlanta, GA 30309
  Email: jonathan.edwards@alston.com




  DOCS_DE:225798.3 36027/001                10
